Case 1:19-cv-20922-RMB-AMD Document 1 Filed 12/02/19 Page 1 of 27 PageID: 1




Andrew S. Rusciano
1316 Pacific A venue
Atlantic City, NJ, 08401                                                     ' :, •. \L "'' ~1·,,, ••,••~,_;.,,


609-576-1005
Plaintiff                                                       ://
                                                               f'.:-       Receaveo
                                                               '




                                                              '
                                                                   . ,·

                                                               '\                DE:C -2 2019
                                                                          AiS:30                                                  ··/
                                                                          w1;i.1,~~~:                                             '

                                                                                                                  ,I-. , ;.   ~




                 UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                                       Camden Division


----------------------------------------------------------------------x
ANDREW S. RUSCIANO,                                                       Case No.
                                     Plaintiff,
vs.                                                                        JURY TRIAL
CITY OF ATLANTIC CITY; MAYOR MARTY
SMALL, SR. OF THE CITY OF ATLANTIC CITY;
THE REVENUE AND FINANCE DEPARTMENT OF
THE CITY OF ATLANTIC CITY; TAX ASSESSOR                                    COMPLAINT
OF THE CITY OF ATLANTIC CITY; ABC BOARD
OF THE CITY OF ATLANTIC CITY,
                                     Defendants.

----------------------------------------------------------------------x


Tlte Parties in tlte Complaint:


                                                  1
Case 1:19-cv-20922-RMB-AMD Document 1 Filed 12/02/19 Page 2 of 27 PageID: 2




      A. Plaintiff: Andrew S. Rusciano, 1316 Pacific Avenue, Atlantic City, NJ,
          08401, 609-576-1005.
      B. Defendant 1: City of Atlantic City, 1301 Bacharach Boulevard, City
          Clerk, Room 704, Atlantic City, NJ, 609-347-5510.
      C. Defendant 2: Honorable Mayor Marty Small, Sr. of the City of Atlantic
          City, Room 706, 1301 Bacharach Boulevard, Atlantic City, NJ, 08401,
          609-347-5400.
      D. Defendant 3: The Revenue and Finance Department of the City of
         Atlantic City, Room 306, 1301 Bacharach Boulevard, Atlantic City, NJ,
         08401,609-347-5800.
      E. Defendant 4: Tax Assessor of the City of Atlantic City, Room 606, 1301
         Bacharach Boulevard, Atlantic City, NJ, 08401, 609-347-5630.
      F. Defendant 5: ABC Board of the City of Atlantic City, 1301 Bacharach
         Boulevard, City Clerk, Room 704, Atlantic City, NJ, 609-347-5510.



Jurisdiction and Venue:



The basis of this suit is referenced in Title 28 U.S.C. paragraph 1331 as a Federal
Question Case and pursuant under the Statute of the False Claims Act, Title 31
U.S.C. paragraph 3729 and Title 26 U.S.C paragraph 7207 because the Defendants
failed in giving the correct true yearly accounting statements to the public and for
more than 10 years with paying any or expenses for local public needs,
manipulating assessments and tax lien/sales certificates of city properties and in
the other side using bogus mortgages on alleged owned city properties to


                                          2
                . I         ---------------------
 Case 1:19-cv-20922-RMB-AMD Document 1 Filed 12/02/19 Page 3 of 27 PageID: 3




developers/borrowers. Moreover, the Defendants used a property tax system,
which assessed properties and collect taxes on a higher rate to individuals for
residents not desirable for the City of Atlantic City. The district courts shall have
original jurisdiction of all civil actions arising under the Constitution, laws, or
treaties of the United States.

(June 25, 1948, ch. 646, 62 Stat. 930; Pub. L. 85-554, paragraph 1, July
25, 1958, 72 Stat. 415; Pub. L. 94-574, paragraph 2, Oct. 21, 1976,90
Stat. 2721;Pub. L. 96-486, paragraph 2(a), Dec. 1, 1980,94 Stat. 2369)


Jun 17, 2013 · For example, the 11th Circuit explained that "an affirmative act
constituting an evasion or attempted evasion of [a] tax occurs when false statements
are made to the IRS after the tax was due, and an allegation to that effect satisfies the
affirmative act element of the crime." U.S. v. Winfield, 960 F.2d 970, 973 (11th Cir.
1992).



       1. Venue is appropriate in this judicial district, pursuant to 28 U.S.C.
          paragraph 1391, because this court has personal jurisdiction over
          Defendants and by reason of the fact that, among other things, this is a
          judicial district in which all the Defendants resides and had the municipal
          and corporate obligations to fulfill for the People.
       2. This matter is of public interest.
       3. This suit seeks monetary damages and other damages for lost business.



Introduction and Facts



       4. The Plaintiff is an Atlantic City Resident, where he operates a small
          Liquor Store at 1316 Pacific A venue. He lives here since over 40 Years.




                                               3
-------   ---     ------
                ---~---

          Case 1:19-cv-20922-RMB-AMD Document 1 Filed 12/02/19 Page 4 of 27 PageID: 4




                    5. On or around 2006 to the moment the mortgage crises started in 2008, the
                          undersigned was doing financially better than around 2009, when there
                          where financial shock signs of the City of Atlantic City and from various
                          insolvencies/bankruptcies and departures of Casinos & Hotels and other
                          various local businesses.
                    6. Various necessary Services of the City of Atlantic City were interrupted
                          or ceased to the detriment of residents and the City of Atlantic City
                          collected less taxes.
                   7. Residents that were living and working in the City of Atlantic City
                          because of the incompetence, negligence and greediness lost at least 70
                          % or millions of revenues. Many small businesses and residents had to
                          file bankruptcy as the undersigned to get out of debt, which the City of
                          Atlantic City created together with the Casino and the two mayor
                          creditors of the Casinos JP Morgan Chase & Co. and Wells Fargo Bank,
                          N.A. and a Trust in Delaware. Additionally, Atlantic City became only
                          attractive during the summer months (July, August). In the other hand the
                          City of Atlantic City raised the Taxes many times and at least two time
                          for 10 %, which is not permitted by state law.
                    8. On March 24, 2016, the Atlantic City Mayor Don Guardian has warned that
                          the resort town is weeks away from running out of money -       and its
                          collapsing finances will force a shutdown of nonessential government
                          services next month if it doesn't get state aid and Governor Christie said "The
                          Atlantic City government costs 2-3 times more to operate than any other
                          municipal government in this state," he added. Christie, however, says that in
                          order for the state to open up its wallet, the state must take over the city's
                          finances. The governor is demanding that a takeover measure already
                          passed by the state's upper house be approved by the Assembly.



                                                             4
Case 1:19-cv-20922-RMB-AMD Document 1 Filed 12/02/19 Page 5 of 27 PageID: 5




    9. Since at least 2010 the City of Atlantic City was exploiting the
       possibilities of manipulating property tax assessment and collections for
       properties in Atlantic City from residents and searching for third party
        investors, powerful residents, lawyers or developers to reshape the
        images in various neighborhoods with new buildings, etc.
     10.So, the Defendants created an unportioned property tax application to
        some residents in assessment and collections, which are poor and
       undesirable.
     11.Especially on Block 54 Ocean and Tennessee Avenue indicates that at
       least 13 properties are allegedly owned by the City of Atlantic City,
       which tried to collect on tax certificates from previous owners and those
       certificates allegedly went to tax sales with no buyer purchasing them.
       Therefore, the City of Atlantic City get stuck with those properties.
    12.In New Jersey a buyer or seller (by no sale) of a tax certificate can apply
       in Superior Court ofNew Jersey, Chancery Division to foreclose on the
        outstanding tax lien certificate. A Final Judgment constitutes a Deed.
     13.Tax lien laws in New Jersey give the state and local governments the

        authority to levy taxes on properties in the state as a way of generating

        revenue to then carry out various functions and services. Property taxes

        levied automatically become liens. If the property owner fails to pay the

        real estate property tax that is due within a certain time period, the

       taxes are declared delinquent. A court ordered sale of the property may

        be enforced in order to pay the overdue taxes. Investors bid on these

        properties, arid the winning buyer is given a tax sale or tax lien

       certificate. In the state of New Jersey, unpaid property taxes that are

       delinquent six months after the end of the fiscal year may result in a tax


                                        5
Case 1:19-cv-20922-RMB-AMD Document 1 Filed 12/02/19 Page 6 of 27 PageID: 6




         certificate. In the state of New Jersey, unpaid property taxes that are

         delinquent six months after the end of the fiscal year may result in a tax

         sale of the property. The municipality is required to post advance

         notices of the tax sale in five locations. Tax lien laws in New Jersey also

         require the placement of advertisements in local newspapers for a

         period of four weeks. In addition, the property owner is to receive a

         notice of the proposed tax sale by mail. If he does not receive the

         notice, the sale still meets the statutory requirements and cannot be

         voided.

      14. If the owner does not redeem his or her property within the redemption

         period, the certificate buyer can initiate foreclosure proceedings to gain

         title to the property. Tax lien laws in New Jersey allow certificate holders

         that are municipalities to initiate the foreclosure process after a six-

         month redemption period. Private buyers who are tax lien certificate

         buyers must wait two years before they can start the foreclosure

         process. The court has the authority to clear all encumbrances and liens

         from the property except for municipal liens that are placed after the

         tax certificate sale. The foreclosure action by the court is determined to

         be final.

      15.This complaint and matter are important and in the public interest.

      16. The Plaintiff filed an Adversary Complaint in which he seeks a
         Declaratory Judgment in US Bankruptcy Court, District of New Jersey
         against the City of Atlantic City. Case No 19-2226.
      17 .This action is commenced, because defendant is since many years

         insolvent and is evading to file bankruptcy.


                                          6
Case 1:19-cv-20922-RMB-AMD Document 1 Filed 12/02/19 Page 7 of 27 PageID: 7




     18. Moreover, the defendant's business, tax property and rent/lend

        property practices to keep the city out and from filing bankruptcy is a

        scheme with real estate properties on Block 54.

     19. Because of the defendant's tax property practices, the plaintiff noticed

        on official records of properties owned by the plaintiff, that as an

        example 1318 and 1320 Pacific Avenue, Atlantic City, NJ, 08401, Block

        54, Lots 63 and 64 are still in plaintiff's name, therefore,. plaintiff is being
        charged taxes for those lots, considering that a foreclosure sale took

        place allegedly on January 13, 2019.

    20.Reviewing the city's block 54 plan, plaintiff noticed that 6 properties on

        Tennessee Avenue and 5 properties on Ocean Avenue is controlled/

        owned by the City of Atlantic City. All those properties were taken by

        the city or defendant through previous owner's default of property

        taxes.

    21.lt is unknown if there was ever official advertisement or tax certificate

        sales to the public.

     22.On Ocean Avenue on Block 54 the City of Atlantic City owns direct or

        indirect at least 5 lots in land and property.

     23.On Tennessee Avenue on Block 54 the City of Atlantic City owns direct

        or indirect at least 5 lots in land and property.

     24.The City of Atlantic City is creating a Real Estate Monopoly in controlling

        and "owning" properties and violating laws to se.II property tax liens.

        Moreover, defendant is rent-lending properties to gain revenues

        through mortgages to corporations, developers or investors keeping out

        and not disclosing, advertising to the public their intentions to create a


                                          7
Case 1:19-cv-20922-RMB-AMD Document 1 Filed 12/02/19 Page 8 of 27 PageID: 8




        Monopoly with various "shoddy" entities and concealing hiding to tax

        authorities the real collected revenues through third party corporation

        indirectly controlled by the defendant, the CRDA, and its inside and

        outside lawyers handling those questionable illegal tax sales of

        properties.

    25.Further, there are 2 lots in Block 54 which are not accounted for namely

        lot 11 and 14.

    26.Further, the defendant is sold a vacant land for a cheap lump sum of$

        5000 to Mr. Mark Callazzo d/b/a Callazzo Properties, LLC., because of

        Mr. Callazzo's engagement as a "developer/investor" for properties on

        Block 54 in the City of Atlantic City.

    27.Defendant executed a loan (mortgage) for Tennessee Avenue properties

        for lot 9 and 10 for$ 213,000 and Leases for 121 S Tenn Ave, LLC.; 129

        Tenn Ave Realty, LLC.; and Callazzo Properties, LLC.; and a loan

        (mortgage) for Tennessee Avenue properties for lot 12 and 18 for$

        227,000 and Leases for 131 S Tenn Ave, LLC.; 161 S Tennessee, LLC. and

        Callazzo Properties, LLC.

     28.Defendant also directly indirectly sold in part a Tax lien from the
        property located at 122 S. Tennessee Avenue to Tower Lien. LLC., which

        sold the property to 133 S Tenn Ave, LLC., which again is controlled,

        owned by Mr. Mark Callazzo for$ 185,000.

     29.Further, those above-named properties are being rented out by Mr.

        Callazzo's landlord corporations to Mr. Callazzo's tenant corporations

        and then sub-rented to the actual occupants, which are paying every




                                          8
Case 1:19-cv-20922-RMB-AMD Document 1 Filed 12/02/19 Page 9 of 27 PageID: 9




        expense includi_ng taxes to the city. They also sign a Guaranty

        Agreement to Mr. Callazzo, but this is not a part of this suit.

     30.How the names of the borrowers (is only one borrower) to the loans

        become the names of the landlords is a mystery.

    31.The City of Atlantic City is a municipality and pursuant to New Jersey

        Law a corporation. A corporation must be recorded with the state and in

        cas.e a corporation intends to lend money or funds or executing

        mortgages to borrowers it needs to have a banking license.

    32.There is no banking license for the City of Atlantic City on record.

        Further those loans are not being reported to the Securities and

        Exchange Commission.

     33.The defendants are insolvent because all or most of their public work is

        being done by the CRDA (Casino Reinvestment Development Authority),

        a state agency, which act as a third-party trustee - executor for the city,

        rewriting municipal laws, rules and ordinances. In fact, some city officers

        are members of the CRDA as the Mayor etc., therefore the city is doing

        minimal work or partial work and double the work at the expense of

        taxpayers. A municipality should function on its own and without state

        interference.

     34.Plaintiff beliefs, that the financial situation of the City of Atlantic City is

        not changed since March 2016 or improved or better than years ago

        when the City of Atlantic City considered to file a voluntary bankruptcy.

        Taxes went up exponentially and It went worse financially. The City as a

        whole and infrastructure is falling apart. We do not talk only the District

        where Businesses are and besides in those Districts exist properties as


                                           9
Case 1:19-cv-20922-RMB-AMD Document 1 Filed 12/02/19 Page 10 of 27 PageID: 10




        the Endicott Hotel, which is a public danger structurally since 2009,

         empty and inhabited. Further, it exists issues and marketing of liquor

         licenses by buy/sell/ or renting them to third party for a monthly fee.

        Those practices are not clean and the developer, investor does not pay

         any taxes because its being paid by the occupants of those restaurant,

         bar, drag bar and coffee shop selling alcohol beverages of the counter to

         the public.

      35.The permits given to 129 Tenn Ave Liquor, LLC. by the ABC Board in

         Atlantic City hurts financially the business of the Plaintiff, which is less

         than 200 feet away.

     36.ln a letter to the New Jersey State Investigation Department, the

         undersigned stated the following:

      "Re: Complaint - Information of Irregularities regarding state

      governmental agencies involved in trips made unofficially to Atlantic City

      by the State Attorney General for an opening of Bar (Tennessee Avenue

      Bier Hall paid by Tax Payers and $ 25 K given as a Grant from the CRDA or

      State to build the Bar Rhythm & Spirit and the cozy relationship of Mark

      Callazzo with State Agencies and Municipal Agencies especially the ABC

      Board and the State ABC Division. Further, the existing Pyramid Scheme to

      purchase liquor licenses and so called "extend them" to other

      individuals/corporations, which are being charged up to$ 40 Ka month for

      the usage of the license and those individuals/corporation holding 1% of

      the interest of liquor licenses of the main holder (as 129 Tenn Ave Liquor,

      LLC} in Atlantic City creating "Monopolies" with the Intent to take out of

      Business other licensees, which are doing business since 30-40 years.


                                          10
Case 1:19-cv-20922-RMB-AMD Document 1 Filed 12/02/19 Page 11 of 27 PageID: 11




       Please review the attached documents and it is possible to send by email

       to your office other documents or correspondence and OPRA requests,

       which were by authorities unanswered or answered only in a limited way.

       My email is andrewrusciano5@gmail.com. If you have any question, please

       contact me by phone listed above.

       I hope I am hearing from you soon and your e mail so I can send the full

       docket in my possession.

       With my best regards

       Dated: September 15, 2019"

      37.But the undersigned already complained by the State Office of the

          Attorney General stating the following:

"RE: Made Atlantic City Chocolate Bar; Tennessee Avenue Beer Hall; The Iron
Room; Rhythm & Spirits- PLEANARY RETAIL CONSUMPTION LICENSES



License Numbers: 0102 33 215-009; 0102 33 215 008; 0102 33 215 007



To: {certified mail)

City of Atlantic City                         129 Tenn Ave Liquor, LLC
The Municipal Board of                        121 S Tenn Ave, LLC
Alcohol Beverage Control                      129 Tenn Ave Realty, LLC
of the City of Atlantic City                  131 S Tenn Ave, LLC
City Clerk                                    133 S Tenn Ave, LLC
1201 Bacharach Boulevard                      29 Union Avenue
Atlantic City, NJ, 08401                      Lakehurst, NJ, 08733

State of New Jersey Office of                 Alpha Loan Servicing, LLC
the Attorney General Dept of                  Alpha Funding Solutions, LLC
Law and Public Safety Division                29 Union Avenue


                                         11
Case 1:19-cv-20922-RMB-AMD Document 1 Filed 12/02/19 Page 12 of 27 PageID: 12




of Alcoholic Beverage Control               Lakehurst, NJ, 08733
P.O. Box 087
Trenton, NJ, 08625-0087

Mark Caiazzo                                David Hansel c/o Alpha Loan Servicing
2024 Paavo Court                             29 Union Avenue
Toms River, NJ, 08755                        Lakehurst, NJ, 08733

Kim Cheon c/o Samuel Krantz, Esq.            Deborah L. Pellegrini
450 Bay Avenue                               205 Blueberry Road
Somers Point, NJ, 08244                      Egg Harbor Township, NJ, 08234

Scott J. Cronick                           161 S Tenn Ave, LLC
149 Doran Avenue                           29 Union Avenue
Somers Point, NJ, 08244                    Lakehurst, NJ, 08733

CAL Liquor Holdings, LLC.                  CAL Realty Holdings, LLC
646 - 648 Albany Avenue                    106 Union Avenue or 29 Union Avenue
Atlantic City, NJ, 08401                   Lakehurst, NJ, 08733

Hayday Partners, LLC                       STW Hospitality, LLC., Lee Sanchez
131 S. Tennessee Avenue                    72 Delray Lane
Atlantic City, NJ, 08401                   Absecon, NJ, 08201

Patrick J. Fasano                          Patrick J. Fasano c/o Bourre
1001 Grand Avenue                          201 S. New York Avenue
Asbury Park, NJ, 07712                     Atlantic City, NJ, 08401

Jane & Joe Doe 121147 S. Tennessee Avenue Atlantic City, NJ, 08401



   NOTICE OF OBJECTION, COMPLANT AND NOTICE OF PETITION TO
   NULL AND VOID ALL THE ALCOHOL BEVERAGE CONTROL LICENSES
 0102-33-215-009; 0102-33-215-008; 0102-33-215-007 SET FORTH IN A
    SUPPORTING BRIEFS, WHICH WILL BE DELIVERED AND MAILED
                                WITHIN 30 DAYS.




                                      12
Case 1:19-cv-20922-RMB-AMD Document 1 Filed 12/02/19 Page 13 of 27 PageID: 13




Please Take Notice, that the undersigned is objecting to all above-named licenses
issued by the ABC Board of the City of Atlantic City and the New Jersey State
Division of Alcoholic Beverage Control and is drafting a Complaint and Notice of
Petition, which warranted reasons to deny all Applications by the Licensees.



The reasons of this instrument are:

   1. To close to a Church or premises, lot of a Church.

   2. 200 feet rul~ for plenary retail consumption license.

   3. 3000 people rule for plenary retail consumption license.

   4. Untrue statements by the applicants.

   5. People with criminal records working in those establishments/locations or

      having stolen property (money).

   6. No Permits, list of employees visible on the alleged licensed premises.

   7. Insufficient disclosures regarding the 1% by two individuals with not

      showing the real purpose of the extensions.

   8. Failing to disclose the Management Agreement and Guaranty Agreement to

      the Application.

   9. Failing to fully disclose all corporate changes, especially regarding Alpha

      Loan Servicing, LLC and Alpha Funding Solutions, LLC which do not have a

      banking license to loan funds or giving mortgages.

   10.Failure for not recording the mortgage for the$ 30 K loan for the payment

      of the license.

   11.lnsufficient disclosure from whom came the$ 85 K for the purchase of 127-

       129 South Tennessee Avenue, Atlantic City, NJ, 08401.

   12.lnsufficient disclosures on how and from where came the funds of$ 185 K

      to purchase 133 South Tennessee Avenue, Atlantic City, NJ, 08401.

                                         13
Case 1:19-cv-20922-RMB-AMD Document 1 Filed 12/02/19 Page 14 of 27 PageID: 14




   13.lnsufficient disclosures and reasons, why City of Atlantic City is allegedly

      giving loans, mortgages to Mark Callazzo and its firms for several properties

      located at 121-161 South Tennessee Avenue, Atlantic City, NJ, 08401.

   14.The err of the ABC Board to give licenses, when the license loan is not fully

      paid.

   15.Third Parties not disclosed which have interest in the ABC Licenses.

   16. Unfair, illegal trade practices by buying liquor licenses for pennies of a

      dollar and creating a monopoly of ownership for licenses and licenses

      available. Using for the purchase of liquor licenses funds from third party

      lenders or investors, where the origin of the funds is uncertain and not

      properly disclosed and where those investors as entities and individuals are

      in the shadow and unknown to the public, consumers and state and federal

      authorities and there are any SEC (Security and Exchange Commission)

      filings for those loans on record.

   17.Upon Information and belief, Members of the City Council bartended in the

      Atlantic City Beer Hall.

   18. Noise factors

   19.Plans not perfected

   20.lnsufficient corporate disclosures of Landlords leading and controlled by

      Mark Callazzo.

   21.That there is a cozy relationship between the City of Atlantic City, the

      Atlantic City Police Department, its Officers {many times) and the State

      Attorney General {several times) and some City Council Members many

      times), which visited the location 121- 149 Tennessee Avenue Atlantic City

      several and many times with an escort of 5 to 10 public vehicles at the


                                           14
Case 1:19-cv-20922-RMB-AMD Document 1 Filed 12/02/19 Page 15 of 27 PageID: 15




      expense of the New Jersey Taxpayers. Moreover, the New Jersey State

      Attorney General is related to Officer of a Entity which have business

      relationship with Mark Callazzo.

   22.That the State Attorney General is actively involved with CRDA

   23.lnsufficient disclosures to the public related to "Grants - Loans". Twenty

      Thousand Dollars was given from CRDA, City to renovate liquor license

      premises on Tennessee Avenue. Money from Taxpayers. Those funds are

      not distributed as it should be between all businesses in an area. The State

      Comptroller and Lawmakers are questioning the distributions of funds in

      Atlantic City and Camden versus other municipalitie applications, the

      distribution of state funds is not proportion as it should be to other

      taxpayers in the state.

   24.The cozy and lax application of the ABC Board of the City of Atlantic City

      and ABC Department of the State and the Office of the State Attorney

      General regarding liquor license approvals with wrong determinations in

      other cases and applying other legal standards to applicants in other areas

      of the state.

   25. Possible Ethics and Conflict of Interest Violations made by municipal,

      municipal legislative, ABC Board and within the ABC Department of the

      New Jersey State Attorney General's Office.

   26;Insufficient corporate disclosures of Tenants leading and controlled by

      Mark Callazzo.

   27.The insufficient disclosures of landlord, Tenant, and License as 129 Tenn

      Ave Liquor, LLC indicates foul-play, money laundering, or a scheme to

      distract authorities.


                                         15
Case 1:19-cv-20922-RMB-AMD Document 1 Filed 12/02/19 Page 16 of 27 PageID: 16




   28.Failure to disclose that the 127-129 S Tennessee Avenue building was

      shuttered for years before it was purchased by Mark Callazzo and its

      corporate entity. It is believed that the sale of the building and liquor

      license did not occur under free will.

   29.The licensee is secretly expanding one or other premises licenses to a

      Liquor Store not disclosing this fact to the authorities (The Iron Room).

   30.Shoddy law practices by third party attorneys as officer of the court

      handling sales and purchases of liquor licenses statewide creating a

      monopoly of one or few owners statewide and controlling the sale and

      purchase of liquor licenses and profiting with others (individual or entity)

      from daily incomes of liquor licensed businesses.

   31.lssues regarding the liquor license 0102-33-079-012; 0102-33-079-011

      regarding Patrick J. Fasano; AC Beach Liquor, LLC. (Cabana Club); Atlantic

      License, LLC., P. F. LLC., Cookmain, LLC, Asbury Lanes, LLC., 201 S. New York

      Avenue, LLC.; the fine he received on 9/6/2017 in the amount of$ 9600 in

      the case numbers S-16-370023 and H-2016-50112. The sales and purchase

      of those liquor licenses for pennies of the dollar creating another monopoly

      of owning and controlling licenses and liquor licensed businesses with 1% of

      interest in the entity and not disclosing and concealing Management

      Agreements and Guaranty Agreements with individuals and entities, that

      pays them any expenses including taxes and monthly payments ($ 40 K) for

      the use of the liquor license. Moreover, there are also issues for the 200

      feet distance from an existing other licensee and 3000 people rule to have

      only one liquor license pursuant to the Census.




                                          16
Case 1:19-cv-20922-RMB-AMD Document 1 Filed 12/02/19 Page 17 of 27 PageID: 17




   32.The corporate entity issues because of the many "Shell Entities" established

       before, during and after a purchase of a liquor license, active or inactive,

       pocket from funds originating from the dark black market and its investors,

       indicates possible tax evasions, money laundering activities.

   33.Those acts by those investors are damaging other businesses in the area

       because of the creation of an monopoly few holders of liquor licenses in

       Atlantic City in the so called "Orange Loop". Further, those undisclosed

       Management Agreement containing also a Guaranty Agreement or calling it

       a "Pay Day Loans or Bridge Loans" are diminishing the credibility, and

       income of other businesses, which are not a part of the "Mob" or "Orange

       Loop". Most of those individuals are unaware of their legal steps to enter in

       such illegal agreements hiding to authorities as in the case of the Bourbon

       Room at the Ex-Showboat Premises.

   34.Etc.




   Please Take Notice of this Instrument.



   Dated: July 28, 2019".

   Further, Plaintiff sent another letter, in which no reply was received by any
   state or municipal officials, which reads the following:

"To:

State of New Jersey                                City of Atlantic City
Office of the Attorney General                     ABC Board
Department of Law and Public Safety                1301 Bacharach Boulevard
Division of Alcoholic Beverage Control             Suite 704


                                          17
Case 1:19-cv-20922-RMB-AMD Document 1 Filed 12/02/19 Page 18 of 27 PageID: 18




P.O. Box 087                                      Clerk's Office
Trenton, NJ, 08625-0087                           Atlantic City, NJ, 08401


     '         '

Re: Your letter dated August 20, 2019; Ref. 129 Tenn Ave Liquor, LLC., Plenary
Retail Consumption License Number 0102-33-215



Thank you for your response informing me regarding to file an appeal regarding

the above-named Retail Consumption Licensee and Sub-Licensees.

Please accept this letter Brief as Complaint.

The issues here are complex and refers also to various visits made by Attorney

General, Mr. Gurbir S. Grewal, Esq. in 2018 to the site of 121-147 South

Tennessee Avenue on tax payers expense and the fact that a relative of the

Attorney General, Mr. Zenith Shah of Authentic Partners with Evan Sanchez have

and/or had a relationship with the owner and founder of 129 Tenn Ave Liquor,

LLC. Moreover, the Attorney General is a Member of the CRDA. All the above

issues create a conflict of interest for the Attorney General and its offices, which

includes the Division of Alcoholic Beverage Control.

Wherefore, the undersigned question the independence, neutrality of the state

agency in the whole as an Appeals Panel for Retail Consumption License disputes.

In addition, some of the decisions of the ABC Board regarding the licensee and its

prior licensee in which 129 Tenn Ave Liquor, LLC purchased with a loan the

Alcohol Beverage License for a Penny of a Dollar including the property are years

back and therefore, a new case has to be open with the ABC Board to newly

Review their decisions, and status of this licensee which is creating the following:


                                          18
Case 1:19-cv-20922-RMB-AMD Document 1 Filed 12/02/19 Page 19 of 27 PageID: 19




  1. The above licensee as its prior licensee premises are less than 200 feet from

     114 South Tenness Avenue, Atlantic City, NJ, 08401, Block 53, Lot 26 a

     Church, specifically to the location of a parking lot owned by the Church of

     Jesus Christ of Latter-DA. The Church main offices are at 50 East North

     Street, 22 nd Floor, Salt Lake City, Utah, 84150-3620. This Church on their lot

     can officially do services or give the authorization as it had occurred already

     in the past and future to the nearby St. Nicholas Tolentine Catholic Church

     to conduct events or services. Wherefore, no license of Alcoholic Beverage

     should and cannot be issued. The Atlantic City ABC Board since years

     violated its own laws. The Board must reverse its wrongful decisions. It is

     disrespectful from government and its agencies not to respect Churches and

     Religion, which are constitutionally protected.

  2. The ABC State and Municipal Laws must be changed because some part of

     the Laws are promoting Ponzi and Pyramids Schemes by Licensee's,

     especially if the Licensee is permitted to give a percentage of his corporation

     that owns allegedly the ABC License to Third Party corporations and

     individuals running the premises in which alcoholic beverages are being sold

     to consumers.
       a) Mark Callazzo as an individual own and controls 129 Tenn Ave Liquor,

          LLC.
       b) Mark Callazzo as an individual own and controls 129 Tenn Ave Liquor,

           LLC. is searching individuals and/or corporations, which he found with

           Ms. Pellegrini and Mr. Cronick, which have each 1% interest in the

           above-named entity, so they can operate with their corporation and as




                                         19
Case 1:19-cv-20922-RMB-AMD Document 1 Filed 12/02/19 Page 20 of 27 PageID: 20




          individual as a sub-licensee and hire others to invest and operation of

          the business.

       c} Same applies regarding the real estate of Mark Callazzo and his loans

          mortgages with the City of Atlantic City as corporations and individual

          as Borrower and Landlord and corporations and individual as tenants

          and then having under-tenants(= individuals and corporations that

          have 1% of liquor licensee's interests}, which are renting the premises

          and paying ultimately Mark Caiazzo and he pays the City of Atlantic

          City the mortgages for 121-147 and 161 South Tennessee Avenue in

          Atlantic City.

       d} Those two above explained business models indicates and shows

          clearly a pyramid from the top as Mark Caiazzo with his corporation

          and be permitted to split the interests for the purpose to create

          several under-license, which ultimately those chosen individuals being

          induced into a Pyramid Scheme and/or Ponzi Scheme. The ABC Board

          authorizing such splits or so-called extensions violating criminally state

          and federal laws regarding schemes.

       e} This Scheme is being concealed with a Management Contract,

          Guaranty Agreement and other Agreements, which are never being

          produced to state and federal authorities unless as:

       f} In another case in Atlantic City Bourbon Room same model became

          public in which the under-licensee's/" Manager" as of today is in

          bankruptcy because of that scheme to re-rent Alcoholic Beverage

          Licenses and operations of an alcoholic beverage establishment.




                                        20
Case 1:19-cv-20922-RMB-AMD Document 1 Filed 12/02/19 Page 21 of 27 PageID: 21




       g) The "under-licensee" pays all the invoices, bills, taxes, rent/mortgages

          as a owner/manager of the premises but the contracts are a fraud from

          the begin and unjustly enriches the person on the top, while all others

          within years become to have financial problems and are required to

          get out of the contracts. There is no success for such business moclels

          and practices. In addition, those 1% of interest individuals are losing

          everything and are individually required to the person on the top to

          sign a personal Guaranty Agreement, which never expire unless the

          Guarantor pays.

       h) The "under-licensee's" pays to$ 40 Ka month for using the license

          from the main licensee corporation and its main controlling individual.

  3. Further, the license, which was purchased from Ms. Kim Cheon for$ 30 K

     from a loan from Alpha Loan Servicing, LLC. in which Mark Callazzo has only

     50 % of ownership or interest with David Hansel, which have also 50 % of

     ownership or interest indicates as of today that the license is not paid in full.

     A licensee should not be able to operate to sell liquor beverages when the

     license is unpaid or not fully paid. Moreover, if it is granted to be operated

     by several individuals and corporations, then those other parties become a

     co-licensee for the license purchased. Here the Atlantic City ABC Board and

     the Division of Alcoholic Beverage Control failed to review correctly several

     applications filed with the ABC Board. This ABC Board is not abiding by the

     laws it is making decisions based on personal preferences and gains.

  4. Moreover, Alpha Loan Servicing, LLC. does not have a banking license to lend

     funds commercially to others. It is a servicing entity for loans, it is not a

     lender. It may have Investor, but they must be disclosed in a loan for the


                                          21
Case 1:19-cv-20922-RMB-AMD Document 1 Filed 12/02/19 Page 22 of 27 PageID: 22




     purchase of a liquor license. Federal Authorities should start to investigate

     Alpha entities (Hard Money Loans) owned by Mark Callazzo and others.

  5. Further, Mark Callazzo and its entities are buying many properties on Block

     54 for his personal financial gain with help ofother individuals, lawyers,

     corporations creating a real and business monopoly.

  6. Additionally, Mark Callazzo received for 127 -129 South Tennessee Avenue

     in Atlantic City New Jersey a state grant of$ 25 K to fix, build, repair the

     premises of Rhythm & Spirits. A personal inspection reveals that the place is

     a small place and not a regular bar establishment with a small bar, stage, a

     lightning wand with tables and chairs a bathroom for women and men and

     above the sub ceiling of the bathroom a storage place for alcoholic

     beverages. The undersigned seeing the conditions of the premises that looks

     like a "Dump" questions the spending of the$ 25 K received as a grant. The

     undersigned never heard that a lkensee for a bar received governmental

     financial aid to build a bar or establishment. It is frankly unjust to all other

     licensee's in the area and state.

  7. Additionally, the premises are fire hazards. A consumer can be trapped

     inside the Rhythm & Spirit and in case of smoke and the main entrance door

     is closed and the door between street number 127 and 129 South

     Tennessee Avenue is closed cannot be opened with an emergency exit bar

     on the door and if the Iron Room is closed people can be trapped also in the

     coffee shop because the main door is also not equipped wit an emergency

     bar to open the door in case of fire.




                                          22
Case 1:19-cv-20922-RMB-AMD Document 1 Filed 12/02/19 Page 23 of 27 PageID: 23




  8. Moreover, the Iron Room is operating as a Liquor Store, where bottles and

     other alcoholic beverages can be sold to the public. This type of sales is not

     being disclosed to the public and other licensees.



     Conclusion



     This is a matter of public interest and the undersigned believes that the

     Atlantic City ABC Board and the Division of Alcoholic Beverage Control made

     wrongful decisions regarding this licensee and other licensees. The

     undersigned requests a new review of those decisions because they are not

     in the interest of the public and the ABC Board and the Division of Alcoholic

     Beverage Control becomes a conspirator in a Pyramid or Ponzi Scheme

     permitting so called "extensions" of alcoholic beverage licenses, which could

     be seen a pyramid having at the top one person/entity and re-renting

     licenses to individuals for monthly payments. Moreover, those business

     models create insolvency and unnecessary bankruptcies for 1 % interest

     partners/individuals/corporations, which are on record as licensee for the

     various establishments or bars/restaurants.

     It damages also other businesses in the area, drives cost and sale prices up

     for an area which does not have enough money in circulation from

     consumers because the prices for alcoholic beverages at the Tennessee

     Avenue premises 121-147 are as double so high then other businesses. The

     consumer is getting ripped off with unreasonable prices.

     Further, the fact that 2 churches are in the vicinity, especially one less than

     200 feet from those above-named establishments, the undersigned requests


                                         23
Case 1:19-cv-20922-RMB-AMD Document 1 Filed 12/02/19 Page 24 of 27 PageID: 24




     the reversal of the ABC Board and Division of Alcoholic Beverage Control

     Decisions regarding this Licensee.

     Please Take Also Notice, that the undersigned will file many other legal

     actions on state and federal level to uncover the truth and receive remedies

     of this illegal practices in which the State of New Jersey and the City of

     Atlantic City is a Part of it.

    Respectfully Submitted

    Dated: September 3, 2019

     cc. US Bankruptcy Court, Federal Trade Commission, Securities Exchange
         Commission, New Jersey State Commission of Investigation, Governor's
         Office, Philip D. Murphy, Governor, Mr. Mark Callazzo, Calazzo's entities"

      38.The attitude of municipal and state official of not answering indicates

         clearly wrongdoing, evade answers to public questions and shows

          patterns of guilt and liability. Officials in this area are calculating and

          minimizing the risks of exposures by knowing, that 98 % of resident are

          poor and poorly legally educated, so those officials are not being held

          accountable for their miserable unprofessional neglectable actions,

          irreparable hurting residents and taxpayers.

      39. Other problems the Defendant never solved is the existence of shelters

          for the poor and the homelessness in the City, probably for some

          financial "kickbacks" and the acknowledgement by the City regarding

          sea level rising and a solution for weekly flooding's.

      40.Plaintiff believes that the Defendant and its officers and city council

          representatives are incompetent and driving the municipality's debts



                                            24
Case 1:19-cv-20922-RMB-AMD Document 1 Filed 12/02/19 Page 25 of 27 PageID: 25




         further into the ground. They are not working in the interest for the

         taxpayers and New Jersey People.

      41.Further, Ex-Mayor Gilliam, which was indicted and pleaded guilty

         indicates that the cash he possessed at his arrest and the cash bail he

         gave could come from the City of Atlantic City or the Tennessee Avenue

         Project.

      42. It is al_so unacceptable, that Kane Joyce Lis still on record as an owner

         for Block 54, Lot 22 at 175 S. Tennessee Avenue, Atlantic City, NJ, 08401.

         Said property is owned by the Super 8 Motel. The lady and her husband

         passed away over 10 years ago or more. There is also the possibility that

         the City is collecting an amount A from the Super 8 Motel Owner which

         could be greater than the amount that was recorded in their accounting

         books because an individual taxpayer pays less taxes than a corporation

         or Hotel/Motel. The name of Ms. Kane should long time ago not be on

         tax record.

      43. Plaintiff beliefs, that is necessary to force the City of Atlantic City into

         bankruptcy and to appoint a trustee and special trustee for the finances

         of the Defendant. I have attached, an "Involuntary Bankruptcy Petition"

         for the City of Atlantic City.

      44.The plaintiff made OPRA requests from the City of Atlantic City, but they

         were only partially answered or not answered at all.

      45.There is no record in the New Jersey Judiciary, Superior Court of New

         Jersey, Chancery Division evidencing judgments/Deeds related to

         property tax foreclosures by the City of Atlantic City or defendant. The




                                           25
Case 1:19-cv-20922-RMB-AMD Document 1 Filed 12/02/19 Page 26 of 27 PageID: 26




         defendant is calling himself as owner of records for lands and properties

          but without showing a judgment/Deed by a Judge of a court.

      46. Plaintiff beliefs that there is bad faith and intentions regarding the City

         of Atlantic City finances, especially regarding loans or mortgages to

         outside residing "shoddy" corporations as investors as above-named

         entities, which are also involved through Alpha Funding for renting

         buying selling New Jersey Liquor Licenses. Alone the business activities

         of the defendant lead to the conclusion that the City of Atlantic City is

         insolvent and needs to be guided, controlled by a "Guardian" or Trustee

         to assure that every income and expenditures are accounted for. It is

         unacceptable that Plaintiff is still the owner for tax purposes for the

         property 1318-20 Pacific Avenue, Atlantic City, NJ, 08401.

      47.This is a Suit of Public Interest with surely other Residents, that were

         irrep-ably affected in the same manner.

Conclusion:

Defendants through their shoddy tax practices unjustly enrich themselves from

Atlantic City Residents and created irrep able harm to Plaintiff for loss of business

or income from 2010 to the present or 10 years times 52 we.eks times 7 days for

each day$ 400. The City of Atlantic City is chasing lower income people away

from my area through various enforcement, especially preventative measures of

excessive law enforcement officers present for every 150 feet, half a block. Those

measures have the effect that customers are avoiding the area. And this does not

exist only on Block 54, it exists also on Pacific and Atlantic Avenue from

Tennessee Avenue through the Bus Terminal. Various other businesses as Liquor


                                          26
Case 1:19-cv-20922-RMB-AMD Document 1 Filed 12/02/19 Page 27 of 27 PageID: 27




 Store on Atlantic Avenue and including the one near the Super Market Save a Lot

 are losing millions of revenues. The Plaintiffs damage accrued since 2010 are in

 the amount of$ 1,456,000 Dollars, putative damages should be estimated at$

 3,000,000 Dollars as well as a sum granted by this court as a "Whistleblower".



      Wherefore the Plaintiff requests a Judgment against the Defendant for:


            a) Damages of$ 1,456,000 Dollars

            b) Putative Damages of$ 3,000.000 Dollars

            c) Award of a sum as a "Whistleblower" as the Court seems just and

                proper

 Dated: November 19, 2019




~k~
 I
    Andre S. Rusciano
          (,J




                                          27
